Citation Nr: 0817114	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability for 
the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1956 and from February 1991 to April 1991.  The 
veteran has additional service with the Air National Guard of 
Iowa until 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have a dental disability or condition 
resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

A dental disorder, including loss of all teeth, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107, 7104(c) (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, VA 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  This letter also informed 
the veteran that additional information and evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, the RO provided the veteran 
Dingess notice by letter dated in June 2006 and he did not 
provide any additional evidence in response to the SOC to 
warrant readjudicating his claim and providing a supplemental 
statement of the case.  See, e.g., Medrano v. Nicholson, 21 
Vet. App. 165, 172 (2007) (where after VA provides a content-
compliant VCAA notice (on all requisite notice elements) - 
albeit in an untimely manner - and a claimant subsequently 
informs VA there is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
would be no different than the previous adjudication).

The Board also concludes that VA's duty to notify has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's available service medical records and he has 
provided his written communications as well as a statement 
from his private dentist.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

It is noted that, with the exception of the November 1956 
separation examination report, the service medical records 
(SMRs) from the veteran's first period of service, from 
January 1953 to December 1956, are not available for review.  
In these situations, where the SMRs are incomplete, lost or 
presumed destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in developing his claims, to 
more fully provide reasons and bases for its decision, and to 
consider applying the benefit-of-the-doubt doctrine.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, which 
indicate he did not sustain dental trauma during service, the 
Board finds that an examination is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. 
§ 3.303(d).

As for claims for dental disorders in particular, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).  

In his April 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran contends that dental trauma occurred as 
a result of negligence on the part of the military because he 
was not provided proper treatment and care.  Specifically, 
the veteran recalled that, when his teeth were extracted, the 
dentist simply broke the bone fragments off that were between 
the teeth and left bone fragments inside the gum tissue which 
were closed with stitches.  He further recalled that he 
"picked bone fragments from [his] mouth for well over a year 
and could not wear the lower teeth thereby causing further 
deterioration to [his] lower jaw."  The veteran does not 
allege any other incident of dental trauma during his active 
duty service.  

In this regard, it is noted that VA's General Counsel has 
held that having teeth extracted during service is not 
tantamount to dental "trauma."  See VAOPGCPREC 5-97 (Jan. 
22., 1997; corrected on February 25, 1997).  The Board is 
bound by this precedent opinion.  38 U.S.C.A. § 7104(c); 
Smith v. West, 11 Vet. App. 134 (1998).

As noted above, with the exception of his November 1956 
separation examination report, the medical records from the 
veteran's first period of service are not available for 
review.  However, notwithstanding the absence of these 
records, the November 1956 discharge examination report 
reflects that all of the veteran's teeth had been extracted.  
Accordingly, for the limited purposes of this decision, the 
Board will assume that the veteran's teeth were extracted 
during his period of active duty service sometime between the 
middle of May 1953 and the middle of July 1953.  

However, notwithstanding the inservice extraction of all of 
his teeth, there is simply no evidence the veteran sustained 
dental trauma during service.  His available service medical 
records, including his military medical and dental 
examination reports, do not mention any complaints or 
objective clinical findings of dental trauma.  Inasmuch as 
the veteran entered active duty service in January 1953 and 
the extractions may have occurred as late as July 1953, the 
Board finds that the extraction of these teeth may have been 
more than 180 days after he entered service, as required by 
regulation, but his claim is predicated instead on the notion 
that the extraction of these teeth was tantamount to dental 
"trauma," which, as indicated, the precedent General 
Counsel opinion clarifies is not.

The November 1956 discharge examination report notes the 
veteran was dentally qualified class I and that all of his 
teeth were missing.  There again, though, is no indication of 
dental trauma.  His first period of service ended in December 
1956.  Similarly, the medical records from his second period 
of active duty service as well as from his period of National 
Guard service reflect that all of the veteran's teeth are 
missing and he wears dentures.  These records further reflect 
dental treatment and servicing of the veteran's dentures.  
However, these records are also silent with respect to 
inservice dental trauma.  

Accordingly, the record is silent with respect to dental 
trauma during service of the type required by the precedent 
General Counsel opinion.  Thus, the surgery for removal of 
teeth (extractions) claimed by the veteran is not considered 
the equivalent of dental trauma.

Moreover, the veteran, as a layman, while competent to 
testify that he had teeth extracted during service and has 
continued to experience dental impairment during the years 
since, is not qualified to etiologically link his current 
dental complaints to his military service - including to the 
extractions during service, which, again, were not tantamount 
to dental "trauma."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) (1); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Because there is no evidence of dental trauma during service, 
the specifically alleged basis of entitlement to service 
connection, the preponderance of the evidence is against the 
veteran's claim.  And this being the case, the benefit of the 
doubt doctrine is inapplicable, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


